Hammond, J.
Upon the evidence the judge may properly have found that the money was contributed to this undertaking by the defendant with the understanding and agreement between him and Mitchell that as joint proprietors they would carry on the business and share the profits and losses, and that the business was so carried on. It is true that this view of the transaction was not consistent with the explanation given by the defendant, but the judge may not have accepted his explanation as against the testimony introduced in behalf of the plaintiff. It follows that no error appears in the refusal of the judge to give the rulings requested.

Exceptions overruled.